공평 고용 기회 위원회 (EEOC)
및

사법부 민권과, 이민 관계 비공평 고용 시행의 특별 고문 사무소 (OSC)
어디로 호소할까요?

몇몇의 연방법으로 구직자 및 근로자를 고용 차별로부터 보호하고 있습니다. 본 법률은 차별을 조사하는 연방
기관에 의해 시행됩니다.
차별 유형, 회사 크기에 따라 여러 기관이 관여되게 됨으로 차별의 희생양이라고 여기는 경우 어디에 보고를
하여야할지를 선뜻 모르게 됩니다. 본 안내문은 차별의 희생양이라 생각되는 경우 해당 연락 기관을
알려드리고자 합니다.

출생국에 따른 차별
출생국에 따른 고용 차별은 어떠한 형태인가?
일반적으로 회사에서 출생국이나 혈통(실제의 혹은 추측에 의한), 인종 또한 일부의 경우에 따라서는 영어
구사 시 억양 및 영어 구사 정도에 따라 직원을 차별하는 경우를 말합니다.
출생국 차별의 한 예는 영어 억양이 작업의 수행에 장애를 주는가에 대한 것과 상관없이 영어를 모국어로
하는 사람만을 고용하는 경우가 되게 됩니다.

출생국에 의한 차별의 불만의 경우 어느 기관에 보고하여야 합니까?
전체 고용원의 수가 15 명 이상의 경우 EEOC 에 보고하도록 합니다. 1-800-669-4000 로 연락하시거나
온라인 www.eeoc.gov/field 으로 근처 사무소를 참조하시기 바랍니다.

4 - 14 명의 고용원의 수를 갖춘 경우 OSC 에 보고하도록 합니다. 자신의 권한에 대하여 OSC 긴급

직통전화 1-800-255-7688 로 문의하시거나 사이트 www.justice.gov/crt/about/osc 를 방문하시기

바랍니다.

시민권자 신분에 따른 차별
시민권자 신분에 따른 고용 차별은 어떠한 형태를 말하는가?
회사에서 미국 시민권자이거나 시민권자가 아니라서 혹은 일정 부류의 이민자로서 고용주가 다르게 대우를
할 때 입니다.
시민권자 신분의 차별의 한 예는 회사에서 H1-B 비자 소지자만을 고용하는 경우가 됩니다.

시민권신분에 의한 차별에 대하여 어느 기관에 보고하여야 합니까?

최소한 4 명 이상의 고용인의 수를 갖춘 경우 OSC 에 보고하도록 합니다. 자신의 권한에 대하여 OSC 긴급
직통전화 1-800-255-7688 로 문의하시거나 사이트 www.justice.gov/crt/about/osc 를 방문하시기

바랍니다.
Korean

I-9 혹은 “E-Verify” (전자확인) 문서 남용의 차별
문서 남용이란 무엇인가?
회사가 고용 자격을 확인하는 경우 연방법이 요구하는 그 이상의 혹은 다른 형태의 문서를 요구하고 유효한
문서를 거부시키거나 직원의 시민권 자격이나 출생을 근거로 하여 문서를 요청하는 경우를 말합니다. 문서
남용은 또한 회사에서 전자 확인 를 사용할 때 차별을 가하는 행위가 됩니다.
문서 남용의 한 예는 자신이 운전 면허와 사회보장 카드를 고용시에 제출하고자 할 때 회사에서 또한 영주권(그린
카드)을 제출할 것을 요구할 경우를 말합니다.

문서 남용에 의한 차별에 있어 어느 기관으로 보고하여야 합니까?
고용주가 4 명 이상의 고용인 수를 갖춘 경우 OSC 에 보고하도록 합니다. 자신의 권한에 대하여 OSC 긴급

직통전화 1-800-255-7688 로 문의하시거나 사이트 www.justice.gov/crt/about/osc 를 방문하시기 바랍니다

기타의 보호차원이 마련되어 있습니다

연방법에 따라 또한 개인은 인종, 피부색, 성별, 장애, 종교, 연령(40 세 이상), 유전적 정보(가족 병력 포함) 에 따른
고용 차별 및 차별에 대한 불평이나 보호 대책을 따르는 처리에 대한 차별로 부터 보호 됩니다.
전체 (자신이 근무한 회사만을 포함하지 않고)고용원의 수가 15 명 이상의 경우 1 EEOC 에 보고하도록 합니다. 1800-669-4000 로 연락하시거나 온라인 www.eeoc.gov/field 으로 근처 사무소를 참조하시기 바랍니다.

일부의 주의 경우 인종, 피부색, 성별, 장애, 종교, 연령(40 세 이상 혹은 40 세 미만), 성적 성향, 시민권 소유 여부,
출생국, 가족 상황에 따른 구직자 및 직원에 대한 차별 로부터 보호하는 법안을 마련하고 있습니다. 이들 법안은
15 명 미만의 회사에 대한 처벌입니다.

일부 위치에 따라 311 로 연락하여 인권 혹은 차별 반대 법안을 시행하는 공평 고용 실행 기관에 대한 안내를 받으실
수 있습니다. 또한 본 기관에 대한 안내 정보를 온라인 검색으로 찾으실 수도 있습니다.

시일 제한
고용 차별의 희생양이라고 여기시는 경우 불평을 하실 수 있는 정해진 기간이 있으므로 즉시 보고를 하셔야 합니다.
일부 법률의 경우 180 일 이내로 보고를 할 것을 요하고 시한을 넘기실 경우 자신에 대한 권한을 잃고 말게 됩니다.
자신의 고용의 권한에 대한 문의 사항은 OSC 긴급 직통 전화 1-800-255-7688(동부시각 오전 9 시 - 오후 5 시, 월 -

금)로 문의하시기 바랍니다. 익명을 요구할 경우 받아들여지게 되며 도움이 바로 제공되게 됩니다. 통역이 준비되어
있습니다.
EEOC (1-800-669-4000 (동부시각 오전 7 시 - 오후 8 시, 월 - 금) 에 전화하실 수도 있습니다. 통역도 준비되어
있습니다.

어느 해당 기관에 전화해야 할 지 분명치 않으실 경우 위의 연락처로 연락하시면 적절한 기관으로 연결하여
드립니다.
1 연령 차별의 경우 회사 정원수가 20 명 이상이어야 합니다

